Title: [Diary entry: 12 April 1785]
From: Washington, George
To: 

Tuesday 12th. Mercury at 50 in the Morning, 58 at Noon and 66 at Night. Clear all day; Wind until late in the afternoon, pretty fresh from No. West—Sunset red with appearances of dry Weather. Plowing, rolling, and Harrowing my ground for grass seeds. Sowed on the inner side of the Post & rail fences running from the Kitchen to the South Haw, ha! & from the Servts. Hall to the North Haw ha! three rows of Holly berries 6 Inches a part—the middle one of the berries wch. were preserved in Shavings. The first row is 9 Inches from the outer edge of the Posts. Mr. Duchi went away after breakfast.